DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.


Status of Claims
Claims 1-3, 5-6, and 8-18 remain pending, and are rejected.
Claims 4 and 7 have been cancelled.


Response to Arguments
Applicant’s arguments filed on 6/1/2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 6/1/2022 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the amended claims provide a meaningful integration of the computer functions with the claimed system. The Applicant compares the instant claims with the claims of allowed application 16/537,015 (now US Patent 11,170,417) in the communication of various features, such as the communicating the marketing plan to a plan analysis module, plan analysis module, etc.
Examiner respectfully disagrees. The amended claim limitations do not provide a meaningful integration of computer functions with the claimed system, but merely utilize a module to analyze the seller/buyer marketing plans to match plans that have an agreeable term. The ‘417 patent established a specific system of data exchange such that the list was synchronized between all users and updated in real time. While the claims were also directed to a shared shopping list, which is an abstract idea, the system of data exchange provided a specific and technical function that integrated the exception into a practical application. The instant claims do not have such a specific structure of data exchange, but merely recite the receiving of marketing plans that are analyzed to identify agreeable terms to match together. The communication of data is not establishing a system, but merely applying an analysis module to received data to perform only the commercial process of matching buyers and sellers.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, and 8-18 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-3, 5-6, and 8-9 are directed to a method, which is a process. Claims 10-18 are directed to a system, which is an apparatus. Therefore, claims 1-3, 5-6, and 8-18 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking Claims 10 as representative, claim 10 sets forth the following limitations reciting the abstract idea of matching offers with requests:
receiving a seller marketing created from the seller marketing plan template and comprising the price and quantity regarding the at least one commodity for sale, and submitted by the selection of a user interface element;
receiving a buyer marketing plan from a commodity buyer, the buyer marketing plan comprising a price and a quantity regarding at least one desired commodity for purchase;
communicating the seller marketing plan received from each of the plurality of commodity sellers to a processor executing program instructions to provide a plan analysis module;
receive a seller marketing plan from each of a plurality of commodity sellers;
receive a buyer marketing plan form a commodity buyer;
communicating the buyer marketing plan received from the buyer to the plan analysis module;
analyzing, using the plan analysis module:
the received buyer marketing plan, and
the seller marketing plan received from each of the plurality of commodity sellers, 
wherein the plan analysis module is configured to identify at last one agreeable term between the buyer marketing plan and at least one of the plurality of seller marketing plans;
select a plurality of seller marketing plans to at least partially match the quantity and price for the at least one desired commodity for purchase in the buyer marketing plan based on the at last one identified agreeable term between the buyer marketing plan and the plurality of seller marketing plans, wherein the selected plurality of seller marketing plans are not presented to the buyer so that the commodity buyer and the plurality of commodity sellers do not know with whom they are interacting; 
automatically generate a plurality of electronic contracts based on the buyer marketing plan and the matched plurality of the seller marketing plans for execution by the commodity buyer and each seller associated with each of the plurality of the seller marketing plans. 

The recited limitations above set forth the process for matching marketing plans for offers and requests. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. marketing or sales activities or behaviors).
Such concepts have been identified by the courts as abstract idea (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 10 recites additional elements, such as:
a processor;
presenting a seller marketing plan template comprising a plurality of selectable fields configured to receive alphanumeric inputs;
presenting a buyer marketing plan template comprising a plurality of selectable fields configured to receive alphanumeric inputs;
store the executed contracts in a database;
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Although an interface and a processor is disclosed, they are generic computing components as they are known in the art. As discussed in paragraphs [0055-0061] and Figure 2 of the Applicant’s specification, the device is described in a very high level of generality, and can be any user device, such as a laptop. As such, the device is not any particular machine, but a generic computing device to generally link the abstract idea to a technical environment. Additionally, claims 1-9 recite a method, but do not recite any structure or machinery that performs the steps of the method. As recited the steps of the method can be performed by a human user, such as an agent or intermediary, and the claims are merely seeking to automate that role.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 10, taken individually or as a whole, the additional elements of claim 10 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 10 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (a seller marketing plan…, etc.), performing repetitive calculations (select at least one of the seller marketing plans…, etc.), and storing and retrieving information in memory (store the executed contracts in a database) (see MPEP 2106.05(d)(II)).
Even when considered as an ordered combination, the additional elements of claim 10 do not add anything further than when they are considered individually.
In view of the above, representative claim 10 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 1 (method), the claim recites substantially similar limitations as set forth in claim 10. The additional elements of claim 1 remains only broadly and generically defined, with the functionality paralleling that of claim 10 (system). As such, claim 1 is rejected for at least similar rationale as discussed above.

Dependent claims 2-3, 5-6, 8-9 and 11-18 recite further complexity to the judicial exception (abstract idea) of claim 10, such as by further defining the algorithm for matching marketing plans. Thus, each of claims 2-3, 5-6, 8-9 and 11-18 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-3, 5-6, 8-9 and 11-18 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1 and 10.


Allowable Subject Matter
The claims are allowable over the prior art for the reasons as indicated in the previous Office Action mailed on 3/24/2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625